Order entered November 5, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00678-CV

BRENDA PETERSON, INDIVIDUALLY AND AS NEXT FRIEND OF B.Q.P., A MINOR,
             AND AS ADMINISTRATOR OF THE ESTATE OF
    JAMES Q. PETERSON, DECEASED, AND GARY PETERSON, Appellants

                                               V.

      FARMERS TEXAS COUNTY MUTUAL INSURANCE COMPANY, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-05243

                                           ORDER
       We GRANT appellee’s November 4, 2015 unopposed second motion for an extension of

time to file a brief. Appellee shall file a brief by DECEMBER 3, 2015. We caution appellee

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE